Citation Nr: 1719863	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to May 1984 and from September 1985 to October 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the case in July 2015 and May 2016 for additional development.  The case is now assigned to the undersigned.  


FINDING OF FACT

The Veteran meets the schedular requirements for a TDIU rating and it is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him for.  38 C.F.R. § 4.16.  In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for an award of TDIU requires that a veteran be unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities of a single body system, such as the musculoskeletal system will be considered as one disability.  Id.  Additionally, disabilities affecting the upper extremities or lower extremities, including the bilateral factor, shall be considered as one disability for the purposes of reaching the schedular requirements for TDIU.  Id.  

In this case, the Veteran is currently rated at 30 percent for status post total left knee arthroplasty, 20 percent for the right acromioclavicular separation, 20 percent for the left glenohumeral dislocation, 10 percent for the right knee torn meniscus, and 10 percent for the right ankle reconstruction.  The Board notes that all of these disabilities are of the same system, the musculoskeletal system, and therefore constitute a single rating of 90 percent, attaining the schedular requirements for TDIU.  The Veteran also meets the requirements of 4.16(a) through a combination of his upper or lower extremity evaluations. 

Therefore, the question remaining is whether the Veteran is unable to engage in substantially gainful employment because of his service-connected disabilities.  

Social Security Administration (SSA) records show that the Veteran was granted Social Security benefits in 2005, in part because of his service-connected disabilities.  In an October 2004 General Clinical evaluation in SSA records, an examiner opined that the Veteran's functional ability was poor and that it was "unlikely that he would be capable of sustained competitive employment due to the severity of his symptoms.  

VA examinations in the following years showed that the Veteran's disabilities severely limited his physical abilities and caused him considerable pain.  In the VA examination dated November 2015, the Veteran reported that he had to continually move his ankle to find a comfortable position and minimize pain.  The examiner reported findings of pain when the Veteran walked, stood, sat, or was in "any other position."  

Pursuant to the May 2016 remand, the same VA examiner provided an addendum opinion in August 2016 regarding the functional impact of the Veteran's service-connected disabilities.  The examiner opined that the Veteran's conditions "would not preclude him from sedentary work," but noted that the knee condition, the shoulder condition, and the ankle condition would, however, preclude him from physical labor.  

In October 2016 the Veteran's primary care physician wrote a letter reporting that the Veteran is "unable to maintain gainful employment."  He noted that the musculoskeletal disabilities cause progressive pain, limit motion, and create mounting difficulties for the Veteran that detrimentally impact his functional capacity.

Taken together, there is no doubt that the Veteran experiences constant physical pain because of his disabilities.  The Veteran is severely limited in his functional capacity because his disabilities affect both of his upper and lower extremities.  VA examinations have shown that he is incapable of physical labor.  While these examinations have left open the possibility for sedentary work, the Board notes these examinations also report that the Veteran had to "continually move" to reduce pain, and also had pain when walking, standing, sitting, or in any other position.  Reading these conclusions together, it is difficult to imagine a scenario where the Veteran would be able to work sedentarily and not experience pain.  

But in addition, the Veteran's primary care physician who has been treating the Veteran for over a decade opined that the Veteran was unable to maintain gainful employment because of his several medical conditions "that commenced when he was in the military service."  In reaching this conclusion, the physician explained how serious the Veteran's service-connected disabilities are and how they affect his functional capacity "tremendously." In light of this evidence, the Board finds that it is reasonably shown that he is precluded from participating in any substantially gainful employment because of his service-connected disabilities.  Accordingly, a TDIU rating is warranted. 


ORDER

Entitlement to TDIU is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


